Citation Nr: 1719208	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for bladder cancer for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1983.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims were most recently remanded by the Board in March 2016. 

In a September 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the appellant requested a hearing before the Board at the RO.  However, in May 2011 the appellant, through the representative, withdrew the hearing request. Accordingly, the Board considers the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant asserts that the Veteran's bladder cancer was related to herbicide agent exposure or that service-connected prostate cancer caused or contributed to his death.  VA obtained medical opinions in July 2015 and March 2016, and those opinions were both negative. 

However, a Veteran may nevertheless prove entitlement to service connection on a direct basis due to herbicide agent exposure.  Combee v. Brown, 5 Vet. App. 248 (1993).  The availability of presumptive service connection for some disabilities based on exposure to herbicide agents does not preclude direct service connection for other conditions based on exposure to herbicide agents.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, the Veteran had urinary tract and kidney infections during service.  Therefore, direct service connection should be considered. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Provide the claims file to a VA examiner.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bladder cancer was at least as likely as not (50 percent or greater probability) related to exposure to herbicide agents in Vietnam.  Exposure to herbicide agents during service in Vietnam is presumed.  The examiner should consider any medical studies relevant to that opinion and should cite to any medical research considered in providing a rationale for the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer was related to active service, including treatment for a urinary tract infection in April 1980, or a kidney infection noted in the June 1983 separation examination and report of medical history.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

